                                          Case 4:20-cv-01989-YGR Document 43 Filed 10/15/20 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    TAMAR LOWELL, ET AL.,                              CASE NO. 20-cv-01989-YGR
                                   7                 Plaintiffs,
                                                                                           ORDER RE: JOINT DISCOVERY LETTER
                                   8           vs.                                         BRIEF
                                   9    UNITED BEHAVIORAL HEALTH, ET AL.,                  Re: Dkt. No. 42
                                  10                 Defendants.

                                  11          The Court is in receipt of the discovery dispute memorialized at Docket Number 42.
                                  12   Having reviewed and considered the arguments made therein, and the attachments submitted
Northern District of California
 United States District Court




                                  13   therewith, the Court issues the following Order, organized using the framework in the letter brief:
                                  14      1. Defendants shall produce documents in response to Requests for Production #4 to UBH
                                  15          and #2 to UHIC sufficient to show the administrative service agreements between those
                                  16          parties governing during the Relevant Period as defined in the discovery.
                                  17      2. Defendants shall produce documents in response to Request for Production #7 to UBH
                                  18          sufficient to show the training of the two reviewers who denied plaintiffs’ request for
                                  19          coverage on how to use the Level of Care Guidelines.
                                  20      3. With respect to Requests for Production #11 and #12 to UBH, the request to compel is
                                  21          denied without prejudice if the plaintiffs can make a more specific showing. At present,
                                  22          the request appears to be a fishing expedition.
                                  23      4. Defendants shall Admit or Deny the Request for Admission #10.
                                  24      5. With respect to the request for responses to Interrogatories #1 and #2 to UHIC, the request
                                  25          to compel is denied without prejudice to show how such information is probative of any
                                  26          element of any claim pending before this Court.
                                  27          The parties are advised that if plaintiffs can articulate how discovery is probative of an
                                  28   element of a pending claim, then limited discovery should be produced. Boilerplate responses to
                                          Case 4:20-cv-01989-YGR Document 43 Filed 10/15/20 Page 2 of 2




                                   1   the same will be stricken. Failure to comply necessitating any further involvement from this Court

                                   2   on discovery disputes may result in the issuance of sanctions.

                                   3          Defendants shall respond as set forth herein within 21 days of this Order.

                                   4          This Order terminates Docket Number 42.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: October 15, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                   8                                                        UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
